Case: 20-60155     Document: 00515758652         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 26, 2021
                                  No. 20-60155                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Brayan Omar Zuniga,

                                                                         Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A096-180-624


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Brayan Omar Zuniga, a native and citizen of Honduras, petitioned for
   review of an order entered by the Board of Immigration Appeals (BIA)
   summarily dismissing his appeal from the immigration judge’s (IJ) denial of
   his motion to reopen sua sponte. Zuniga contends that because the notice of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60155      Document: 00515758652            Page: 2    Date Filed: 02/26/2021




                                      No. 20-60155


   appeal (NOA) was sufficiently specific to apprise the BIA of his reasons for
   challenging the IJ’s decision, the BIA abused its discretion by summarily
   dismissing the appeal based on the NOA’s insufficiency and Zuniga’s failure
   to file a supporting brief or statement.
            The BIA may summarily dismiss an appeal if the concerned party
   either “fails to specify the reasons for the appeal on [the NOA form] or other
   document filed therewith,” 8 C.F.R. § 1003.1(d)(2)(i)(A), or “indicates on
   [the NOA] that he or she will file a brief or statement in support of the appeal
   and, thereafter, does not file such brief or statement, or reasonably explain
   his or her failure to do so, within the time set for filing,” § 1003.1(d)(2)(i)(E).
   We review summary dismissals by the BIA for abuse of discretion. Rioja v.
   Ashcroft, 317 F.3d 514, 515 (5th Cir. 2003).
            Zuniga does not dispute, and the record clearly supports, that he
   indicated in his NOA his intention to file a separate written brief or statement
   but failed either timely to do so or reasonably explain his failure to do so. We
   have recognized that the BIA may summarily dismiss an administrative
   appeal solely for failure to file a brief or provide a reasonable explanation for
   the failure under § 1003.1(d)(2)(i)(E). Id. at 516 (noting that we “need not
   consider whether the BIA abused its discretion by summarily dismissing
   [petitioner’s] appeal for failing to apprise the BIA adequately of the bases for
   his appeal”). The BIA therefore did not abuse its discretion by summarily
   dismissing Zuniga’s appeal. See id.
            Finally, to the extent Zuniga challenges the merits of the IJ’s
   underlying order denying sua sponte reopening, we lack jurisdiction to
   consider the argument. See Townsend v. INS, 799 F.2d 179, 181–82 (5th Cir.
   1986).
            PETITION DENIED IN PART, DISMISSED IN PART.




                                           2